  Case 3:21-cv-01614-B Document 66 Filed 09/15/21                    Page 1 of 3 PageID 1170



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 BISOUS BISOUS LLC,                                §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §
                                                   §           C.A. No. 3:21-cv-01614-B
 THE CLE GROUP, LLC,                               §
 BISOU UPTOWN MANAGER, LLC, and                    §
 JOHN DOES 1-10,                                   §
                                                   §
         Defendants.                               §


                           DEFENDANTS’ NOTICE OF APPEAL

       Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that

Defendants The CLE Group, LLC and Bisou Uptown Manager, LLC appeal this Cause No. 3:21-

cv-01614-B; Bisous Bisous LLC, v. The CLE Group, LLC, et al. Defendants The CLE Group,

LLC and Bisou Uptown Manager, LLC hereby appeal the Court’s Memorandum Opinion and

Order regarding Plaintiff Bisous Bisous LLC’s Application for a Temporary Restraining Order

and Motion for a Preliminary Injunction entered on August 16, 2021 (Doc. 45). This appeal is

taken to the United States Court of Appeals for the Fifth Circuit.




DEFENDANTS’ NOTICE OF APPEAL                                                          PAGE 1
  Case 3:21-cv-01614-B Document 66 Filed 09/15/21     Page 2 of 3 PageID 1171



Dated: September 15, 2021          Respectfully submitted,

                                   BUETHER JOE & COUNSELORS, LLC

                                   By:    /s/ Kenneth P. Kula
                                          Eric W. Buether
                                          State Bar No. 03316880
                                          Eric.Buether@BJCIPLaw.com
                                          Christopher M. Joe
                                          State Bar No. 00787770
                                          Chris.Joe@BJCIPLaw.com
                                          Kenneth P. Kula
                                          State Bar No. 24004749
                                          Ken.Kula@BJCIPLaw.com

                                          1700 Pacific Avenue
                                          Suite 4750
                                          Dallas, Texas 75201
                                          Telephone:     (214) 730-5660
                                          Facsimile:     (972) 707-1248

                                          ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF APPEAL                                              PAGE 2
  Case 3:21-cv-01614-B Document 66 Filed 09/15/21             Page 3 of 3 PageID 1172



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 15th day of September, 2021.


                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




DEFENDANTS’ NOTICE OF APPEAL                                                        PAGE 3
